Case: 20-30135     Document: 00515984089          Page: 1    Date Filed: 08/18/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                       August 18, 2021
                                   No. 20-30135
                                                                        Lyle W. Cayce
                                                                             Clerk

   Leonardo Cushenberry,

                                                            Plaintiff—Appellant,

                                       versus

   Amanda Cowan; Jamie Cashio,

                                                          Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Middle District of Louisiana
                            USDC No. 3:17-CV-402


   Before Southwick, Graves, and Costa, Circuit Judges.
   Per Curiam:*
          In this 42 U.S.C. § 1983 action, Leonardo Cushenberry, Louisiana
   prisoner # 297345, alleges that all prison officials and employees named as
   defendants in this suit violated his Eighth Amendment rights by
   demonstrating deliberate indifference to his serious medical needs.
   Additionally, he alleged a violation of due process.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-30135      Document: 00515984089           Page: 2     Date Filed: 08/18/2021




                                     No. 20-30135


          The district court rendered final judgment against Cushenberry,
   ruling that his complaint as amended implicates no violation of his
   constitutional rights. Also, citing 28 U.S.C. § 1915(a)(3) and Federal Rule of
   Appellate Procedure 24(a)(3), the district court determined that
   Cushenberry does not appeal in good faith and therefore denied him
   permission to proceed in forma pauperis (IFP) on appeal.
          Cushenberry seeks our permission to appeal IFP to challenge the
   district court’s denial of IFP status and certification that his appeal is not in
   good faith.    See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997);
   § 1915(a)(3); Fed. R. App. P. 24(a)(3)(A). Good faith is lacking anytime
   the appeal does not involve “legal points arguable on their merits.” Howard
   v. King, 707 F.2d 215, 220 (5th Cir. 1983) (internal quotation marks and
   citations omitted). A filing that “lacks an arguable basis in law or fact” is
   frivolous, “and a complaint lacks such a basis if it relies on an indisputably
   meritless legal theory.” Taylor v. Johnson, 257 F.3d 470, 472 (5th Cir. 2001).
          Cushenberry does not show that his appeal presents a nonfrivolous
   issue. See id. He does not address the district court’s reasoning that: his
   claim against Assistant Warden Tracey Falgout for action allegedly taken in
   2013 is time barred; the official capacity claims for damages are barred by the
   Eleventh Amendment; his claims of respondeat superior liability against
   Secretary James LeBlanc, Warden Darryl Vannoy, Dr. Randy Lavespere, and
   Falgout fail to state an actionable claim; and he fails to establish a due process
   violation based on an allegedly false disciplinary charge. With regard to those
   matters, Cushenberry has effectively abandoned any contention that he has
   claims arguable in law or fact and that he appeals in good faith. See
   Brinkmann v. Dallas Cty. Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir.
   1987); Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993). Cushenberry’s
   other claims rely on indisputably meritless legal theories and are
   consequently frivolous. See Taylor, 257 F.3d at 472; see also Gobert v.



                                           2
Case: 20-30135       Document: 00515984089           Page: 3     Date Filed: 08/18/2021




                                      No. 20-30135


   Caldwell, 463 F.3d 339, 346 (5th Cir. 2006); Stewart v. Murphy, 174 F.3d 530,
   534 (5th Cir. 1999); Banuelos v. McFarland, 41 F.3d 232, 235 (5th Cir. 1995);
   Mendoza v. Lynaugh, 989 F.2d 191, 195 (5th Cir. 1993).                 Therefore,
   Cushenberry’s IFP motion is DENIED, and this appeal is DISMISSED
   as frivolous. See Baugh, 117 F.3d at 202 & n.24; 5th Cir. R. 42.2; Fed.
   R. App. P. 24(a)(3)(A).         Cushenberry’s motion for judicial notice is
   DENIED as well.
          Cushenberry is ADVISED that the dismissal of this appeal as
   frivolous counts as a strike under § 1915(g). See Coleman v. Tollefson, 575 U.S.
   532, 535-37 (2015). Additionally, Cushenberry is WARNED that frivolous,
   repetitive, or otherwise abusive filings will invite the imposition of additional
   sanctions, which may include dismissal, monetary sanctions, and restrictions
   on his ability to file pleadings in this court and any court subject to this court’s
   jurisdiction. See Coghlan v. Starkey, 852 F.2d 806, 817 n.21 (5th Cir. 1988).
   Further, Cushenberry is WARNED that he ought to review such appeals
   and actions as he may have pending and move to dismiss any frivolous ones.




                                            3